Title: Samuel Overton to Thomas Jefferson, 14 November 1810
From: Overton, Samuel,Anonymous
To: Jefferson, Thomas


          
            
              Dr Sir
              Nashville 14th Novr–010
            
            What do you think of ye times &c
            
              yr friend in haste
              Saml Overton
            
          
          
            NB—the times are better yn yesterday or ye day before in ye opinion of
            
              S. O
            
          
        